MEMORANDUM**
*572We review de novo the district court’s order dismissing Nor cent’s complaint for failure to state a claim, taking the facts alleged in the complaint as true and construing them in a light favorable to plaintiff. Les Shockley Racing, Inc. v. Nat’l Hot Rod Ass’n, 884 F.2d 504, 507 (9th Cir.1989). Norcent did not plead facts with adequate specificity to state a claim. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); Kendall v. Visa U.S.A., Inc., 518 F.3d 1042 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*572ed by 9th Cir. R. 36-3.